 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 In re C.R. Bard Incorporated Litigation,                  Case No.: 2:19-cv-01568-KJD-BNW

 4                                                        Order (1) Transferring Cases to a Single
                                                           Magistrate Judge and (2) Assigning a
 5                                                         Single District Judge to Hear Appeals

 6                                                      Related Cases:
                                                        2:19-cv-01570-APG-VCF
 7                                                      2:19-cv-01571-KJD-DJA
                                                        2:19-cv-01572-RFB-EJY
 8                                                      2:19-cv-01573-KJD-BNW
                                                        2:19-cv-01576-RFB-EJY
 9                                                      2:19-cv-01579-JCM-VCF
                                                        2:19-cv-01580-APG-NJK
10                                                      2:19-cv-01581-APG-NJK
                                                        2:19-cv-01582-KJD-DJA
11                                                      2:19-cv-01583-RFB-VCF
                                                        2:19-cv-01585-KJD-EJY
12                                                      2:19-cv-01586-RFB-NJK
                                                        2:19-cv-01588-RFB-DJA
13                                                      2:19-cv-01861-APG-VCF
                                                        2:19-cv-01862-JCM-DJA
14                                                      2:19-cv-01863-KJD-EJY
                                                        2:19-cv-01864-RFB-BNW
15                                                      2:19-cv-01871-APG-BNW
                                                        2:19-cv-01872-RFB-EJY
16                                                      2:19-cv-01881-JCM-VCF
                                                        2:19-cv-01882-RFB-NJK
17                                                      2:19-cv-01883-RFB-NJK
                                                        2:19-cv-01884-KJD-BNW
18

19
            The court may assign related actions to a single district judge and magistrate judge. See
20
     LR 42-1(a). The district judges assigned to these cases have determined that efficiency and
21
     consistency will be promoted by assigning the cases to a single magistrate judge, and by
22
     assigning one district judge to hear the parties’ appeals of and objections to the magistrate
23
     judge’s rulings on non-substantive motions (e.g., discovery and pre-trial issues). Each district
 1 judge will retain their assigned cases for trial and will rule upon substantive and trial-related

 2 motions.

 3          IT IS HEREBY ORDERED that all of the above-listed cases are transferred to Magistrate

 4 Judge Weksler. All appeals of her orders and all objections to her reports and recommendations

 5 on non-substantive issues will be heard by District Judge Dawson. 1 All future filings in these

 6 cases shall bear Case No.: 2:18-cv-___-___-BNW, as appropriate.

 7          Dated: November
            DATED   this day of 26, 2019. 2019.
                                November,

 8

 9 James C. Mahan
   UNITED STATES DISTRICT JUDGE
10

11 Kent J. Dawson
   UNITED STATES DISTRICT JUDGE
12

13
   Andrew P. Gordon
14 UNITED STATES DISTRICT JUDGE

15
     Richard F. Boulware
16
     UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23   1
       Subsequent rulings on pending motions to consolidate in some of these cases may warrant
     reexamination of this appeal and objection process.

                                                     2
